238 F.2d 84
James Francis HILL, Appellant,v.UNITED STATES of America, Appellee.
No. 12852.
United States Court of Appeals Sixth Circuit.
October 23, 1956.

Howard T. Cook, Cincinnati, Ohio, for appellant.
John C. Crawford, Jr., and James M. Meek, Knoxville, Tenn., for appellee.
Before ALLEN, MARTIN and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant was convicted and sentenced in the Eastern District of Tennessee for knowingly transporting in interstate commerce a stolen motor vehicle in violation of 18 U.S.C.A. § 2312 and for transporting in interstate commerce a person who had been kidnapped and held for ransom in violation of 18 U.S. C.A. § 1201. No appeal was taken from this conviction. He now comes before this court on appeal from an order denying his motion to vacate sentence filed in the district court pursuant to 28 U.S. C.A. § 2255. His appeal from the denial of a prior motion filed under that section was before us in Hill v. United States, 6 Cir., 1955, 223 F.2d 699, certiorari denied 1955, 350 U.S. 867, 76 S. Ct. 113, where it was held that the district court's finding that the appellant had the mental capacity to stand trial was not, in the light of the record of the district court's hearing on that issue, open to collateral attack upon a motion to set aside the sentence. Nothing not already considered and disposed of by this court is presented by this appeal.


2
The order of the district court is accordingly affirmed.